Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
WO 2017/067153 A1
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it repeats the title and used implied phrasing.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  “training a machine learning model based upon data generated during the feature extraction on the records.”. This is considered an essential omitted step as the first limitation of claim 8 performs feature extraction on records to find features associated with risk indicia and a particular data source. Then these data records are use to train a machine learning model that used to determine risk scores of the records and select records with a score higher than a threshold. However without the missing step, there is no connection between the extracted features and the machine-learning model, resulting in a gap between steps. As such claim 8 is rejected under 35 USC second 112b for omitting an essential step.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claim 8 is rejected under 35 USC 101. The claimed invention is directed to an abstract idea without significantly more.  See the analysis below.

Claim 8

Step 1: The claim recites a method, therefore, it falls into the statutory category of a method.

Step 2A Prong 1:  The claim recites, inter alia:

performing feature extraction on records across a plurality of datasets, features corresponding to the feature extraction comprise at least one feature associated with risk indicia and at least one feature associated with a particular data source of at least one of the plurality of datasets;
; This limitation encompasses, under the broadest reasonable interpretation in light of the specification, the mental process of looking at data records and determining data or features of interest in the data which is the mental process of evaluation/judgment of information.  “

Applying a trained machine-learning model to determine one or more records from the records having risk assessment data that exceeds a baseline threshold; and This limitation encompasses, under the broadest reasonable interpretation in light of the specification, the mental process of determining how much of risk each record based on the users opinion and comparing it to a threshold. This a mental step performed by  a user of determining which records are risk and above certain level.  

Step 2A Prong 2: 
This judicial exception is no integrated into a practical application. Aside from the limitations above, the claim recites providing at least one record of the one or more records in response to a search query. The retrieving (essentially gathering data from stored data) and displaying data  is insignificant post-solution activity and the act of store data is insignificant post-solution activity.  See MPEP 2106.05(g)

Step 2B: 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional limitation of “features corresponding to the feature extraction comprise at least one feature associated with risk indicia and at least one feature associated with a particular data source of at least one of the plurality of datasets” is simply details on what type of data is received. See MPEP 2106.05(g) wherein it cites “selecting a particular data source or type of data to be manipulated does not amount to significantly more”. As such the above limitation is not significantly more.

Claims 9 and claim 15 both would amount significant more, as claim 15 trains a machine learning model using the data from the feature extraction and claim 9 alters that trained model.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A 
Claims 1-4, 6, 8-10, 13, 15-17, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 6, 10-12, 14, and 18-19 of U.S. Patent No. US Patent 10,504,028 B1. Although the claims at issue are not identical, they are not patentably distinct from each other, see table and explanation below.

Instant Application
US Patent 10,504,028 B1
1. An apparatus, comprising: 
1. An apparatus, comprising: 
a processing circuit;
a processing circuit;
and logic stored in computer memory and executed on the processing circuit, the logic operative to cause the processing circuit to:
and logic stored in computer memory and executed on the processing circuit, the logic operative to cause the processing circuit to:
perform feature extraction on records across a plurality of datasets, features corresponding to the feature extraction comprise at least one feature associated with risk indicia and at least one feature associated with a particular data source of at least one of the plurality of datasets;
perform feature extraction on records across a plurality of datasets, features corresponding to the feature extraction comprise at least one feature associated with risk indicia and at least one feature associated with a particular data source of at least one of the plurality of datasets;
train a machine learning model based upon data generated during the feature extraction on the records;
build a machine learning model based upon data generated during the feature extraction on the records, the machine learning model comprising 

identify a set of records from the records across the plurality of datasets, each record of the set of records having risk assessment data that exceeds a baseline threshold;
and provide at least one record of the one or more records in response to a search query.

2. The apparatus of claim 1, the processing circuit to: receive a user selection corresponding to the at least one record of the one or more records returned in the response to the search query; and modify the machine-learning model in response to the user selection.

3. The apparatus of claim 2, the processing circuit to: process, during the search query, the user selection; and update risk assessment values for each of the at least one record for the machine-learning model, each of the risk assessment values indicative of a level of risk associated with subject matter of a particular record.
return at least one record of the set of records in response to search queries; and

 modify the risk assessment data in the machine learning model in response to user selections corresponding to the at least one returned record.




Claim 4 of the instant application corresponds to claim 3 of the US Patent.
Claim 6 of the instant application corresponds to claim 6 of the US Patent.
Claim 8 of the instant application corresponds to claim 10 of the US Patent.
Claim 9 of the instant application corresponds to claim 11 of the US Patent.
Claim 10 of the instant application corresponds to claim 10 and 12 of the US Patent.
Claim 13 of the instant application corresponds to claim 14 of the US Patent.
Claim 15 of the instant application corresponds to claim 10 of the US Patent.
Claim 16 of the instant application corresponds to claim 18 of the US Patent.
Claim 17 of the instant application corresponds to claim 18 of the US Patent.
Claim 20 of the instant application corresponds to claim 19 of the US Patent.


Allowable Subject Matter
Claims 5, 7, and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULINHO E SMITH whose telephone number is (571)270-1358. The examiner can normally be reached Mon-Fri. 10AM-6PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Kawsar can be reached on 571-270-3169. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAULINHO E SMITH/Primary Examiner, Art Unit 2127